Robinson, J.
As grounds for removal, the defendant alleges, in effect, that the laws of Iowa under which the action is brought are in derogation of the rights of defendant, as guaranteed by the constitution of the United States, and especially by the fourteenth amendment thereto, and the laws made in pursuance thereof; that, if enforced, they would deprive defendant of its property without due process of law; that they would deprive defendant of property and rights which were authorized and legal when acquired, without compensation; and that they would prevent the enjoyment of equal civil rights by citizens of the United States. It is sufficient for us to say that the supreme court of the United States, in the cases of Mugler v. State of Kansas and State of Kansas v. Ziebold, 8 Sup. Ct. Rep., 273, decided the grounds upon which the petition for removal is based to be unsound. The several cases are therefore
Reversed.